In the
 United States Court of Appeals
               For the Seventh Circuit
                        ____________

No. 02-3752
In the matter of LAMAR CHAPMAN III,
                                          Plaintiff-Appellant.
                        ____________
           Appeal from the Executive Committee of the
               United States District Court for the
                   Northern District of Illinois.
        No. 02 C 6581—Charles P. Kocoras, Chief Judge.
                        ____________
     SUBMITTED APRIL 17, 2003*—DECIDED MAY 8, 2003
                     ____________


 Before COFFEY, RIPPLE, and DIANE P. WOOD, Circuit
Judges.
  PER CURIAM. Lamar Chapman III appeals from an order
of the Executive Committee of the United States Dis-
trict Court for the Northern District of Illinois imposing
restrictions on his filing of civil suits in the district court.
He argues that the Committee lacked jurisdiction to im-
pose the restrictions and that its order impermissibly
interferes with his right of access to the courts. We affirm
the Committee’s order.



* After an examination of the brief and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal
is submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
2                                               No. 02-3752

                      BACKGROUND
   Mr. Chapman is, to put it mildly, a prolific filer in this
court and in the bankruptcy and district courts of the
Northern District of Illinois. For purposes here we need
not recite his extensive litigation history, as set forth in
Judge Leinenweber’s thorough opinion in Chapman v.
Charles Schwab & Co., Nos. 01 C 9697, 00 A 0358, and
00 B 5538, 2002 WL 818300 at *6-12 (N.D. Ill. April 30,
2002). During the course of one of Mr. Chapman’s numer-
ous lawsuits, Judge Leinenweber contemplated sanction-
ing him for his contumacious conduct (of filing a frivolous
suit), but opted instead to refer the matter to the Execu-
tive Committee to consider entering a regulatory injunc-
tion to limit Mr. Chapman’s ability to file repetitive and
frivolous suits in the district. Id. at *13-14. In September
2002 the Executive Committee entered such an injunction
directing that all materials Mr. Chapman tendered for
filing in the district court (except those pertaining to
criminal or habeas corpus matters) be screened and ap-
proved by the Committee before they are forwarded to
the clerk for filing. The Committee also set up a “miscella-
neous file,” which the clerk of the district court assigned
number 02 C 6581, as a depository for its regulatory order
and any materials submitted by Mr. Chapman that are
not approved for filing. Mr. Chapman challenges the Com-
mittee’s order.


                      DISCUSSION
    1. Jurisdiction
  Before we turn to the merits of Mr. Chapman’s claims
of error, we must satisfy ourselves that we have jurisdic-
tion to hear this appeal. Whether we can consider an ap-
peal from the Executive Committee’s order depends on
whether its action imposing filing restrictions is con-
sidered judicial or administrative. In In re Palmisano, 70
No. 02-3752                                                3

F.3d 483 (7th Cir. 1995), we stated that we would lack
jurisdiction over appeals from administrative actions of
the Executive Committee, because the appropriate forum
to challenge such actions is the circuit’s Judicial Council.
Id. at 484. However, if the order is a judicial action (like
the disbarment of an attorney), we would have jurisdic-
tion. Id. at 484-85. Although we have previously consid-
ered appeals from similar Executive Committee orders
imposing filing restrictions, we did so without discussing
jurisdiction. See, e.g., In re Davis, 878 F.2d 211 (7th Cir.
1989).
  We conclude that we have jurisdiction over this appeal
because the Executive Committee of the U.S. District
Court’s imposition of filing restrictions on Mr. Chapman
is a judicial action rather than an administrative action.
Even though the Executive Committee is an “administra-
tive arm” of the district court, Palmisano, 70 F.3d at 484,
it is capable of exercising judicial power, id. at 485. We
think that the Committee’s action in prospectively con-
trolling a litigant’s filing abilities is most appropriately
characterized as a judicial action, because it directly
impacts his ability to access the court. Furthermore, such
restrictions are referred to as “injunctions,” see Davis, 878
F.2d at 212, which are judicial remedies. See Steele
v. Louisville & N.R. Co., 323 U.S. 192, 207 (1944) (“the
usual judicial remedies of injunction and award of dam-
ages”). Because we are convinced that the Executive Com-
mittee’s imposition of filing restrictions is a judicial ac-
tion under the general and inherent authority of the
court to control and regulate its own affairs, see Davis,
878 F.2d at 212; Schilling v. Walworth County Park &
Planning Comm’n, 805 F.2d 272, 274-75 (7th Cir. 1986);
see also Link v. Wabash R.R. Co., 370 U.S. 626, 630-31
(1962), we have jurisdiction over this appeal and can
proceed to the merits of Mr. Chapman’s arguments.
4                                              No. 02-3752

    2. Mr. Chapman’s Claims of Error
  Initially Mr. Chapman asserts that the Executive Com-
mittee lacked jurisdiction to restrict his filings. He ar-
gues that the Committee was without personal jurisdic-
tion and further failed to acquire personal jurisdiction
over him because it neither filed a complaint against him
to begin what he characterizes as new civil case number
02 C 6581, see Fed. R. Civ. P. 3, nor served him with a
summons, see Fed. R. Civ. P. 4(b)(1). Mr. Chapman’s argu-
ment, however, evinces a clear misunderstanding of the
nature of the Committee’s proceedings against him.
   The matter numbered as 02 C 6581, entitled In the Mat-
ter of Lamar Chapman III, is not a new civil suit, as
Mr. Chapman contends, but rather is an administrative
file created by the district court as a repository for his
submissions deemed unacceptable for filing, as well as
any further orders issued by the Committee. Indeed, the
Committee’s action, rather than being a new civil lawsuit
commenced against Mr. Chapman, is nothing but an
extension of one of his numerous civil suits (which sub-
jected him to the personal jurisdiction of the court) and
an exercise of the court Committee’s inherent power to
manage and control the litigation coming before the dis-
trict court. See In re McDonald, 489 U.S. 180, 184 n.8
(1989) (“ ‘Federal courts have both the inherent power and
constitutional obligation to protect their jurisdiction from
conduct which impairs their ability to carry out Article
III functions.’ ” (quoting In re Martin-Trigona, 737 F.2d
1254, 1261 (2d Cir. 1984))); Perry v. Pogemiller, 16 F.3d
138, 140 (7th Cir. 1993); Davis, 878 F.2d at 212-13. The
Executive Committee, like an individual district judge, has
the power to enter judicial orders, Palmisano, 70 F.3d
at 485, such as injunctions, see Steele 323 U.S. at 207. We
hold that the Committee was acting within its power to
impose filing restrictions against Mr. Chapman, and his
challenge to the Committee’s jurisdiction is without merit.
No. 02-3752                                                5

  Mr. Chapman also appears to assert that the Commit-
tee’s order violates his right to access the courts. However,
the right of access to the federal courts is not absolute,
United States ex rel. Verdone v. Circuit Court for Taylor
County, 73 F.3d 669, 674 (7th Cir. 1995); rather, an individ-
ual is only entitled to meaningful access to the courts,
see Lewis v. Casey, 518 U.S. 343, 351 (1996). Here, the
Committee’s order does not bar the courthouse door to
Mr. Chapman but, rather, allows him meaningful access
while preventing repetitive or frivolous litigation. The or-
der provides that the Committee will only deny Mr. Chap-
man leave to file “new civil cases” that “are legally frivo-
lous or are merely duplicative of matters already liti-
gated;” it does not affect his ability to defend himself in
civil lawsuits brought against him. The order further
provides that it is not to be construed to affect Mr. Chap-
man’s ability to defend himself in a criminal action, to file
a habeas corpus petition or other extraordinary writ, or
to access this court or the Supreme Court of the United
States. We have previously upheld an order imposing
almost identical restrictions on a frequent filer, see Davis,
878 F.2d at 212-13, and Mr. Chapman has offered no rea-
son to believe that the injunction will impede his ability
to file nonfrivolous suits in the district court.


                     CONCLUSION
  We AFFIRM the order of the Executive Committee.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit

                    USCA-02-C-0072—5-8-03